DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 17 May 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 3, 5, 6, 13, and 19.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
Regarding the Applicants’ argument, concerning rejection of he claims under 35 U.S.C. 103, that Mattice does not teach or suggest “determining an acceleration of a mobile device relative to a surface based at least on a time for the mobile device system to travel the distance,” the Examiner respectfully disagrees.  Acceleration is inherently a temporal parameter that will necessarily be “based” on a time to travel the distance.  If the Applicant specified that the acceleration is calculated using the time (or better yet, 
Regarding the Applicant’s argument that the prior art does not teach or suggest “determining that the first notification indicates a potential impact damage to the mobile device system caused by the distance traveled exceeding the minimum distance traveled threshold and the acceleration,” the Examiner respectfully disagrees.  Mattice provides a notification in response to detecting an event that may result in damage to a gaming device, specifically a freefall event, as indicated in the previous .  Damage from falls is inherently “caused by” acceleration.  More explicitly, Mattice also discloses a threshold criteria for acceleration for critical/significant events ([0323], [0327], [0416]), and teaches that such criteria may indicate that the device is falling ([0323]), which indicates that the notification is also “caused by” the acceleration, because freefall can be detected by acceleration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mattice et al. (US PGPub 20100062833) in view of Tseng et al. (US PGPub 20150317893) .
Regarding claim 1, Mattice discloses a mobile device system (portable gaming device, Abstract) comprising: 
a motion sensitive element (motion detection component 166 for detecting motion or movement of the portable gaming system … camera component, [0088]) comprising at least a camera that detects a movement of the mobile device system (camera component (s) 256 … may provide another way to detect movement of the portable gaming device, [0213] and Fig. 2B; motion detection component 314 … camera component, [0231] and Fig. 3) relative to a surface associated with the mobile device system (e.g. tabletop, [0156]-[0159] and [0162]); 
a non-transitory memory (non-volatile memory, [0010]) storing a movement parameter of the mobile device system, wherein the movement parameter comprises a first movement of the mobile device system (movement information associated with the first critical event or condition, [0010]; predefined threshold criteria, [0147]) relative to the surface (e.g. tabletop, [0156]-[0159] and [0162]) associated with an output of a first notification (provide notification … of the unit’s freefall, [0149]); Mattice does not explicitly teach that the threshold criteria is stored in the memory, but a predetermined value that is used by a computer is necessarily stored in some memory

receiving, from the motion sensitive element, movement data of the mobile device system (processes data from the various motion detection components, [0219]), wherein the movement data comprises at least camera data from the camera (processes data … cameras, [0219]); processing data from the motion sensitive element inherently follows receiving that data
determining, from the movement data, that the mobile device system is in a resting position relative to the surface (was the portable gaming device stationary, [0138]; device was at rest on the tabletop before being knocked off, [0162]); 
determining, from the movement data (monitor and analyze acceleration data … detects that the portable device is current in a freefall condition, [0147]), that the mobile device system has changed from the resting position to a moving state (detection of a freefall condition, [0140]) based on an in-motion velocity relative to the surface; detecting an acceleration from resting position is detecting velocity relative to the surface, because acceleration is a change in velocity per unit time and a change in velocity from rest is necessarily “in-motion velocity relative to the surface”
determining the movement of the mobile device system relative to the surface based on the movement data and the in-motion velocity (knocked off a tabletop … acceleration data, velocity data, [0156]; event data relating to the "accidental tabletop fall" event may include portable gaming device movement data, [0162]); 
velocity measurements may be converted to displacement measurements, [0129]; displacement … may be determined or approximated based on …. acceleration, initial velocity, duration of freefall, [0135]); 
determining that the distance traveled by the mobile device system exceeds a minimum distance traveled threshold (displacement of unit exceeds 10 inches, [0147]) based on the movement parameter (velocity measurements may be converted to displacement measurements, [0129]; displacement … may be determined or approximated based on …. acceleration, initial velocity, duration of freefall, [0135]); 
determining an acceleration of the mobile device system relative to the surface based at least on a time for the mobile device system to travel the distance (calculate and/or record movement activity … acceleration, [0126], monitor and analyze acceleration data … freefall condition, [0147]; velocity transducer may be used to produce an acceleration output … by computing a derivative of the output of the velocity transducer, [0212]); freefall acceleration is acceleration relative to the surface and is inherently a time-based quantity; and determining acceleration using a velocity transducer is determining acceleration based on a time to travel the distance, because acceleration is the derivative of velocity with respect to time
 determining that the first notification indicates a potential impact damage to the mobile device system caused by the distance traveled exceeding the minimum distance traveled threshold (detect a condition or event which may result in damage to the portable gaming device … detection of a freefall condition, [0140]; freefall condition which meets or exceeds a predefined threshold criteria … displacement of unit exceeds 10 inches, [0147]) and the acceleration; damage from a fall is inherently “caused by” acceleration
and outputting the first notification, wherein the first notification outputs the movement of the mobile device system (provide notification … of the unit’s freefall, [0149]).
Mattice does not necessarily teach that the first notification comprises at least one of a visual alert or an audio alert on an output device of the mobile device system, that the notification is output using the output device associated with a user of the mobile device system, which outputs the first notification to the user; and that the camera data comprises data representing the surface associated with the mobile device system.
However, in regard to the camera data comprising data representing the surface, Mattice makes clear that cameras determine movement based on “movement of the external world from the perspective of the cameras.”  This necessarily means that images of a surface relative to which the camera, and hence the mobile device, moves are used to determine movement.  In the instance of a falling device this would obviously include either the surface of the table or other surfaces (e.g. floor and/or ceiling) with respect to which the mobile device moves as it falls.  While, the tabletop has been specifically mapped to as the surface recited in Mattice, it should be noted that any surface relative to which the mobile device moves while falling would be equally relevant for all limitations directed to the “surface” addressed above, because the falling movement would be relative to any static surface in the environment, particularly the floor or ground.
activate an alarm and/or transmitting a notification related to the fall event. [0006]; alarm could be … sound alarm … visual alarm, [0014]) on an output device (107, Fig. 1; activate an alarm through the output interface 107 … one or more flashing or blinking LED of one or more colors, or a ringing sound, [0062]) associated with a user of a mobile device system (Fig. 1 and [0040]-[0041]; user of the portable handheld electronic device such as a smart phone could be informed of  the fall event, [0037]).  Since Tseng is similarly directed to a fall event of a portable device its relevance to Mattice is manifest.  Outputting the notification to a user on an output device associated with the user would have the obvious benefit that the user could be informed of potential damage from a fall, as well as to help a user locate a device that has fallen.  The alert types described are well-known types that would have readily occurred to a person of ordinary skill for achieving the aim of informing a user of a fall event.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mattice such that the first notification comprises at least one of a visual alert or an audio alert on an output device of the mobile device system, that the notification is output using the output device associated with a user of the mobile device system, which outputs the first notification to the user; and that the camera data comprises the surface associated with the mobile device system.  Use of an output device associated the user would have the obvious benefit of keeping a user informed of potential damage from a fall event and/or to help locate a fallen device.  A visual or audio alert would have been obvious to use as well-known notification means in the art yielding predictable results.  It would have been 
 
Regarding claim 2, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the motion sensitive element further comprises at least one of a gyroscope (166, Fig. 1C and [0088]; 258, Fig. 2B and [0211]), an accelerometer (166, Fig. 1C and [0088]; 224, Fig. 2A and [0207]), a friction sensor, an ultrasonic radar system, or an electromagnetic radar system.

Regarding claim 3, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the movement data comprises one of a directional velocity of the mobile device system detected by the motion sensitive element (data relating to velocity of the portable gaming device, Abstract; information generated by or provided by the motion sensing devices … velocity, [0146]), a friction force exerted on the motion sensitive element, or a vibration of the mobile device system detected by the motion sensitive element.

Regarding claim 4, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the first movement for the movement parameter comprises one of a threshold directional velocity of the mobile device system (e.g. 12.9 or 12.4 ft./sec, [0158]; freefall condition exceeding 0.2 seconds, [0147]), a As a consequence of constant acceleration due to gravity, a threshold duration in time corresponds to a threshold directional velocity as well.

Regarding claim 5, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1.  The combination does not necessarily teach that the operations further comprise: receiving a request to establish the movement parameter; receiving input data comprising the first movement of the mobile device system and the first notification for the outputting in response to detecting the first movement; and storing the first movement and the first notification as the movement parameter.
However, the movement parameter of Mattice is predefined, which means that so some method of establishing the movement parameter must be employed.  Tseng provides some suggestions related to establishing such a movement parameters  In particular, Tseng teaches that a predetermined fall distance can be set based on by whom the phone is meant to be carried ([0054]). Since the acceleration may be used to calculate distance ([0050]), the movement parameter would obviously be established in accordance with the setting of the predetermined distance. In order to set the predetermined distance, it would need to be input into the system and similarly, a notification cannot be output that has not first been programmed into the system, so the first movement and first notification must be input and stored.  No request is specified, but some initiation of the process of setting the predetermined thresholds is clearly 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the operations further comprise: receiving a request to establish the movement parameter; receiving input data comprising the first movement of the mobile device system and the first notification for the outputting in response to detecting the first movement; and storing the first movement and the first notification as the movement parameter.  Requesting to establish the parameter and storing an input movement and notification would have been obvious to adjust between different users and better distinguish a falling device from movements of a user.

Regarding claim 6, the combination of Mattice and Tseng makes obvious the mobile device system of claim 5, wherein the input data for the first movement comprises a threshold movement of the mobile device system (movement information associated with the first critical event or condition, [0010]; predefined threshold criteria, [0147]), and wherein the operations further comprise: determining that the movement of the mobile device system meets or exceeds the threshold movement (exceeds a predefined threshold criteria … process may respond by initiating one or more actions, [0148]; provide notification, [0149]).

Regarding claim 7, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the movement of the mobile device system is further detected through a structural component of the mobile device system, and wherein the structural component comprises one of an attachable sensor for the mobile device system (Accelerometer … attached at one end, [0247]), an exterior body of the mobile device system, a touch screen of the mobile device system, or an attachable casing for the mobile device system.

Regarding claim 8, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the output device comprises one of a speaker (36, Fig. 1A), a microphone (48, Fig. 1A), headphones, or a display interface (34, Fig. 1A). As indicated with respect to claim 1, the existing outputs of Mattice would obviously be used.

Regarding claim 10, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the surface comprises an environment surface in an environment containing the mobile device system  (tabletop, [0156]-[0159] and [0162]), wherein the environment surface is not physically connected to the mobile device system (freefall condition, [0140]).  A device in freefall is not connected to any other surface in the environment, including both tabletop and floor.

Regarding claim 13, Mattice discloses a method comprising: 
processes data from the various motion detection components, [0219]), first motion data of the device, wherein the first motion data comprises at least image data from the first motion sensor (processes data … cameras, [0219]; camera component (s) 256 … may provide another way to detect movement of the portable gaming device, [0213] and Fig. 2B; motion detection component 314 … camera component, [0231] and Fig. 3);
determining, from the first motion data, that the device is in a resting position relative to the first surface (was the portable gaming device stationary, [0138]; device was at rest on the tabletop before being knocked off, [0162]); 
determining, from the first motion data (monitor and analyze acceleration data … detects that the portable device is current in a freefall condition, [0147]), that the device changes to a moving state (detection of a freefall condition, [0140]) based on a detection of an in-motion velocity relative to the first surface from the resting position; detecting an acceleration from resting position is detecting velocity relative to the surface, because acceleration is a change in velocity per unit time and a change in velocity from rest is necessarily “in-motion velocity relative to the surface”
 determining a motion of the device relative to the first surface associated with the device using the first motion data and the in-motion velocity (knocked off a tabletop … acceleration data, velocity data, [0156]; event data relating to the "accidental tabletop fall" event may include portable gaming device movement data, [0162]); 
determining, based on the motion, a distance traveled by the device relative to the first surface  (velocity measurements may be converted to displacement measurements, [0129]; displacement … may be determined or approximated based on …. acceleration, initial velocity, duration of freefall, [0135]); 
determining that the distance traveled by the device exceeds a minimum distance traveled threshold (displacement of unit exceeds 10 inches, [0147]); 
determining an acceleration of the mobile device system relative to the surface based at least on a time for the mobile device system to travel the distance (calculate and/or record movement activity … acceleration, [0126], monitor and analyze acceleration data … freefall condition, [0147]; velocity transducer may be used to produce an acceleration output … by computing a derivative of the output of the velocity transducer, [0212]); freefall acceleration is acceleration relative to the surface and is inherently a time-based quantity; and determining acceleration using a velocity transducer is determining acceleration based on a time to travel the distance, because acceleration is the derivative of velocity with respect to time
in response to the determining that the distance traveled by the device exceeds the minimum distance traveled threshold and the acceleration (acceleration values … potentially significant or critical event … may indicate that the device is falling, [0325]), causing an output of a notification of the motion (exceeds a predefined threshold criteria … process may respond by initiating one or more actions, [0147]; provide notification … of the unit’s freefall, [0149]; audio and/or visual signal may be produced by the portable gaming device, for example, to provide warning the user of the detected event/condition, [0323]), and wherein the notification indicates a potential impact damage to the device caused by the distance traveled exceeding the minimum distance traveled threshold (detect a condition or event which may result in damage to the portable gaming device … detection of a freefall condition, [0140]; freefall condition which meets or exceeds a predefined threshold criteria … displacement of unit exceeds 10 inches, [0147]).
Mattice does not necessarily teach that the image data comprises a first surface associated with the device; and that the notification is output through an output component of the device or of another device associated a user of the device, wherein the notification comprises at least one of a visual alert or an audio alert that provides the motion of the device to the user through the output component.
However, in regard to the image data comprising the surface, Mattice makes clear that cameras determine movement based on “movement of the external world from the perspective of the cameras.”  This necessarily means that images of a surface relative to which the camera, and hence the mobile device, moves are used to determine movement.  In the instance of a falling device this would obviously include either the surface of the table or other surfaces (e.g. floor and/or ceiling) with respect to which the mobile device moves as it falls.  While, the tabletop has been specifically mapped to as the surface recited in Mattice, it should be noted that any surface relative to which the mobile device moves while falling would be equally relevant for all limitations directed to the “surface”
Tseng discloses a notification comprising a visual or audio alert (activate an alarm and/or transmitting a notification related to the fall event. [0006]; alarm could be … sound alarm … visual alarm, [0014]) on an output component (107, Fig. 1; activate an alarm through the output interface 107 … one or more flashing or blinking LED of one or more colors, or a ringing sound, [0062])  of the device or of another device user of the portable handheld electronic device such as a smart phone could be informed of  the fall event, [0037]).  Since Tseng is similarly directed to a fall event of a portable device its relevance to Mattice is manifest.  Outputting the notification to a user on an output device associated with the user would have the obvious benefit that the user could be informed of potential damage from a fall, as well as to help a user locate a device that has fallen.  The alert types described are well-known types that would have readily occurred to a person of ordinary skill for achieving the aim of informing a user of a fall event.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mattice such that the image data comprises a first surface associated with the device; and that the notification is output through an output component of the device or of another device associated a user of the device, wherein the notification comprises at least one of a visual alert or an audio alert that provides the motion of the device to the user through the output component.  Use of an output component of the device or another device associated the user would have the obvious benefit of keeping a user informed of potential damage from a fall event and/or to help locate a fallen device.  A visual or audio alert would have been obvious to use as well-known notification means in the art yielding predictable results.  It would have been obvious for the camera data to comprise the surface, because the camera detects motion by observing movement of the external world from its perspective, which means it would need to capture images of surfaces with respect to which the mobile device moves.

Regarding claim 14, the combination of Mattice and Tseng makes obvious the method of claim 13, further comprising: receiving, from a second motion sensor of the device (e.g. rangefinger component(s) 260, [0215] and Fig. 2B; alternatively, or additionally, 254, 258, and 264, Fig. 2B ), second motion data of the device (distance to objects, [0215], information from accelerometers and/or other sensors [0216]), wherein the motion of the device is further determined relative to a second surface (knocked off a tabletop and onto the floor, [0156]) associated with the device using the second motion data.  Examiner notes that the mapping of claim 13 indicates accelerometers are understood to provide part of the first motion data on the basis of the first motion data including “at least” image data, but it is equally valid to interpret the first motion data as solely the image data from the camera, and the determinations made in claim 13 are made using “first motion data” from the camera(s) and “second motion data” from accelerometers and/or other components as described in [0216].  A fall from a tabletop is a fall toward the floor.  Therefore, the mobile device moves with respect to two surfaces identified in Mattice, the first surface of the tabletop and the second surface of the floor.

Regarding claim 15, the combination of Mattice and Tseng makes obvious the method of claim 14, wherein the first surface is not in physical contact with the device (“tabletop fall,” [0162]), and wherein the second surface is in physical contact with the device (time when the portable gaming device is at rest on the casino floor, [0162]).  Since Mattice describes detecting a fall event, which occurs over an extended period of time, and the claim does not clearly specify when within the method the device is or is not in contact with a particular surface, the limitation is subject to interpretation.  Specifically, before the fall occurs, the device would be in contact with the tabletop, but not in contact with the floor; during the fall, the device would be in contact with no surface; at the completion of the fall, the device will be in contact with the floor, but not the table.  Since the last of these three meets the claim limitation, the Examiner submits that the limitation is met by Mattice (additionally, reinterpretation of the floor as the first surface and the tabletop as the second surface could be readily made with no further adjustment to the rejection of claims 13 and 14, because movement with respect to the tabletop is movement with respect to the floor).  Examiner further notes that this interpretation is based, in part, on the fact that the Applicant’s disclosure is also directed to a falling device, which raises a question of whether contact with any surface over the entirety of the method is a reasonable interpretation of the limitation.

Regarding claim 19, Mattice discloses a non-transitory machine-readable medium (non-computer readable media … storing and executing program instructions, [0097]) having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
determining, using an input device associated with a mobile device (processes data from the various motion detection components, [0219]), that the mobile device is in a resting position relative to a surface in contact with the mobile device (was the portable gaming device stationary, [0138]; device was at rest on the tabletop before being knocked off, [0162]); 
detection of a freefall condition, [0140]); 
determining, using the input device associated with the mobile device, a movement of the mobile device in relation with the surface  (knocked off a tabletop … acceleration data, velocity data, [0156]; event data relating to the "accidental tabletop fall" event may include portable gaming device movement data, [0162]); 
determining, based on the movement, a distance traveled by the mobile device in relation to the surface (velocity measurements may be converted to displacement measurements, [0129]; displacement … may be determined or approximated based on …. acceleration, initial velocity, duration of freefall, [0135]); 
determining that the distance traveled by the mobile device exceeds a minimum distance traveled threshold (displacement of unit exceeds 10 inches, [0147]); 
determining an acceleration of the mobile device system relative to the surface based at least on a time for the mobile device system to travel the distance (calculate and/or record movement activity … acceleration, [0126], monitor and analyze acceleration data … freefall condition, [0147]; velocity transducer may be used to produce an acceleration output … by computing a derivative of the output of the velocity transducer, [0212]); freefall acceleration is acceleration relative to the surface and is inherently a time-based quantity; and determining acceleration using a velocity transducer is determining acceleration based on a time to travel the distance, because acceleration is the derivative of velocity with respect to time
acceleration values … potentially significant or critical event … may indicate that the device is falling, [0325]), determining that the distance traveled by the mobile device satisfies a condition for notifying of the movement (exceeds a predefined threshold criteria … process may respond by initiating one or more actions, [0147]; provide notification … of the unit’s freefall, [0149]; audio and/or visual signal may be produced by the portable gaming device, for example, to provide warning the user of the detected event/condition, [0323]);
generating a first notification (provide notification, [0149]) of the movement, wherein the first notification indicates a potential impact damage to the mobile device caused by the distance traveled exceeding the minimum distance traveled threshold (detect a condition or event which may result in damage to the portable gaming device … detection of a freefall condition, [0140]; freefall condition which meets or exceeds a predefined threshold criteria … displacement of unit exceeds 10 inches, [0147]); and 
outputting the first notification, wherein the first notification that provides the movement of the mobile device  (provide notification … of the unit’s freefall, [0149]).
Mattice does not necessarily teach that the resting position is determined using at least image data from the input device, and wherein the image data comprises the surface associated with the mobile device; determining the mobile device has changed from the resting position to a moving state is from the image data;  and that the notifying is for a user associated with the mobile device and using an output device associated 
However, in regard to determining the resting position and a change from the resting position to a moving state using image data comprising the surface, Mattice makes clear that cameras determine movement based on “movement of the external world from the perspective of the cameras.”  This necessarily means that images of a surface relative to which the camera, and hence the mobile device, moves are used to determine movement.  In the instance of a falling device this would obviously include either the surface of the table or other surfaces (e.g. floor and/or ceiling) with respect to which the mobile device moves as it falls.  While, the tabletop has been specifically mapped to as the surface recited in Mattice, it should be noted that any surface relative to which the mobile device moves while falling would be equally relevant for all limitations directed to the “surface” addressed above, because the falling movement would be relative to any static surface in the environment, particularly the floor or ground.  Furthermore, since Mattice teaches that a camera may be used to detect movement of the mobile device (camera component (s) 256 … may provide another way to detect movement of the portable gaming device, [0213] and Fig. 2B; motion detection component 314 … camera component, [0231] and Fig. 3), it would have been obvious to a person of ordinary skill that this use would apply to any determinations of movement disclosed in Mattice including determination of a resting position and a change from resting to movement.
Tseng discloses a notification comprising a visual or audio alert (activate an alarm and/or transmitting a notification related to the fall event. [0006]; alarm could be … sound alarm … visual alarm, [0014]) on an output device (107, Fig. 1; activate an alarm through the output interface 107 … one or more flashing or blinking LED of one or more colors, or a ringing sound, [0062]) associated with a user of a mobile device system (Fig. 1 and [0040]-[0041]; user of the portable handheld electronic device such as a smart phone could be informed of  the fall event, [0037]).  Since Tseng is similarly directed to a fall event of a portable device its relevance to Mattice is manifest.  Outputting the notification to a user on an output device associated with the user would have the obvious benefit that the user could be informed of potential damage from a fall, as well as to help a user locate a device that has fallen.  The alert types described are well-known types that would have readily occurred to a person of ordinary skill for achieving the aim of informing a user of a fall event.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mattice such that the resting position is determined using at least image data from the input device, and wherein the image data comprises the surface associated with the mobile device; determining the mobile device has changed from the resting position to a moving state is from the image data;  and that the notifying is for a user associated with the mobile device and using an output device associated with the user of the mobile device, wherein the first notification comprises at least one of a visual alert or an audio alert provided to the user through the output device.  Use of an output device associated the user would have the obvious benefit of keeping a user informed of potential damage from a fall event and/or to help locate a fallen device.  A visual or audio alert would have been obvious to use as well-known notification means in the art yielding predictable .

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mattice in view of Tseng as applied to claims 1 and 14 above, respectively, and further in view of Lai et al. (US PGPub 20130027202).

Regarding claim 9, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1, wherein the surface comprises a furniture surface (tabletop, [0156]-[0159] and [0162]).
The combination does not necessarily teach that the motion sensitive element is in physical contact with the furniture surface to detect the movement data.
However, it would certainly be clear to a person of ordinary skill that if a mobile device falls down from a table, it is in contact with the table surface at some point in time. In regard to the motion sensitive element being in physical contact with the furniture surface to detect the movement data, Lai discloses a motion sensitive element that is physical contact with a surface (area-contact sensing unit 131, Fig. 2 and [0037]) to detect that a portable computer is in an “about-to-fall” status ([0039]).  Monitoring this 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the motion sensitive element is in physical contact with the furniture surface to detect the movement data. Using an area-contact sensing unit as in Lai would aid in prevention of freefall state, thus improving the service life of a mobile device, such as the portable game device of Mattice.

Regarding claim 16, the combination of Mattice and Tseng makes obvious the method of claim 14.  The combination does not teach that the second motion sensor comprises one of a tactile sensor or a friction sensor.
Lai et al. discloses a tactile sensor (area-contact sensing unit, 131, Fig. 2 and [0037]) used to detect that a portable computer is in an “about-to-fall” status ([0039]). Monitoring this contact area over time can be considered detection of motion data, as change in contact area indicates relative movement of surfaces. In the context of Mattice, this relative movement would be between the mobile device and the first surface of table.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such hat the second motion sensor comprises one of a tactile sensor or a friction sensor. Using a tactile sensor as in Lai would aid in prevention of a freefall state, thus improving the service life of a mobile device.

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattice in view of Tseng as applied to claims 1 and 19 above, and further in view of Zhong et al. (US Pat 8634808).

Regarding claim 11, the combination of Mattice and Tseng makes obvious the mobile device system of claim 1.  Mattice does not necessarily teach that the operations further comprise: detecting environmental data around the mobile device system; and determining a second notification based at least on the environmental data, wherein the second notification alerts the user of the environmental data.
Zhong teaches that an ambient light threshold along with a phone movement threshold can be used to indicate a phone may have been stolen, dropped, lost, or misplaced (col. 4, lines 48-53). These conditions are used to enter an alarm mode that alerts the user (col. 7, lines 4-22). Since Mattice is directed to detecting a portable game device falling from a table, dropped devices are clearly of relevance and a person of ordinary skill would also recognize that a dropped portable game device could easily become lost or misplaced.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include detecting environmental data around the mobile device system; and determining a second notification based at least on the environmental data, wherein the second notification alerts the user of the environmental data. One would have been motivated to 

Regarding claim 12, the combination of Mattice, Tseng, and Zhong makes obvious the mobile device system of claim 11. Mattice does not necessarily teach that environmental data comprises at least one of a noise level or a brightness level, and wherein the determining the second notification based at least on the environmental data comprises: determining that the mobile device system has been moved from the surface based on the motion data and the environment data; and generating the second notification in response to the mobile device system being moved from the surface.
However, as indicated above, Zhong teaches that an ambient light threshold along with a phone movement threshold can be used to indicate a phone may have been stolen, dropped, lost, or misplaced (col. 4, lines 48-53), thus suggesting using environmental data of brightness level would be used alongside the motion data of Mattice to determine falling movement of the mobile device. Zhong also teaches the second notification in the form of an alarm mode that alerts the user (col. 7, lines 4-22). This notification is in response to the mobile device being moved from the surface, because it requires a phone movement threshold and is intended to indicate the phone may be dropped or stolen, both of which would require movement from the surface on which it initially rested.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that environmental data comprises at least one of a noise level or a brightness level, 

Regarding claim 20, the combination of Mattice and Tseng makes obvious the non-transitory machine-readable medium of claim 19. Mattice does not necessarily teach that the condition for notifying the user comprises an indication that the movement of the mobile device causes the mobile device to separate from the contact with the surface, and wherein the operations further comprise: determining that an amount of time has passed since the movement of the mobile device has caused the mobile device to separate from the contact with the surface; determining an ambient light level surrounding the mobile device; and outputting a second notification associated with the amount of time and the ambient light level, wherein the second notification alerts the user of a location of the mobile device.
However, a person of ordinary skill would readily understand that any appreciable vertical distance (i.e. freefall) traveled by a mobile device on a table would indicate movement causing the device to separate contact with the surface of the table. Furthermore, Zhong teaches that an ambient light threshold along with a phone movement threshold can be used to indicate a phone may have been stolen, dropped, predetermined time elapses, col. 5, lines 52-53) before entering alarm mode and that the notification can alert the user of a location of the mobile device (geographic location, col. 7, lines 17-22).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the condition for notifying the user comprises an indication that the movement of the mobile device causes the mobile device to separate from the contact with the surface, and wherein the operations further comprise: determining that an amount of time has passed since the movement of the mobile device has caused the mobile device to separate from the contact with the surface; determining an ambient light level surrounding the mobile device; and outputting a second notification associated with the amount of time and the ambient light level, wherein the second notification alerts the user of a location of the mobile device. Generating the second notification based on .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mattice in view of Tseng as applied to claim 13 above, and further in view of Shimotono et al. (US PGPub 20050141127).

Regarding claim 17, the combination of Mattice and Tseng makes obvious the method of claim 13, further comprising: determining a change in a location of the device (determining the position or location of the portable gaming system, [0084]; location data, [0155]; event tracking … location information; change its functionality depending on current location or position).  Tracking location information implies receiving multiple locations over time and hence determining change and change in functionality based on current location implies a change from a different functionality at a previous location.
The combination does not necessarily teach determining that the change in the location of the device satisfies a condition for stability of the device with the first surface; and disabling the output of the notification.
However, Mattice does teach shutting down components of a portable gaming device ([0013]), which could obviously include output components, and thus disable the output of the notification at least through an output of the mobile device.  
Furthermore, Shimotono that a detection sensitivity to signs of a fall can be increased when a device is used in a stable position, such as on a desktop as opposed to an unstable position ([0068]).  A person of ordinary skill would readily recognize that 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Mattice such that the change in the location of the device satisfies a condition for stability of the device with the first surface; and to include disabling the output of the notification.  Determining stability condition of the location of use would help improve accuracy of fall detection by adjusting sensitivity accordingly.  Disabling the output of notification would have been obvious as the output device of Mattice is a readily identifiable option among the set of components that could be shut down and in accordance with a lower sensitivity to fall detection when a device is carried.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mattice in view of Tseng as applied to claim 13 above, and further in view of Puranik et al. (US PGPub 20150358979).

Regarding claim 18, the combination of Mattice and Tseng makes obvious the method of claim 13.  The combination does not teach determining that the mobile device system is in one of a horizontal orientation or a vertical orientation; and adjusting 
However, Mattice does disclose orientation detection for the mobile device (orientation of the portable gaming device, Abstract; orientation data, [0155]; orientation sensing, [0245]; etc.), such that recognizing horizontal and vertical orientations would be an obvious subset of orientation sensing. 
Puranik teaches that if accelerator or gyroscope signals indicate that a device is held vertically, it may be held near a user’s head, whereas if the device is oriented horizontally, it may not be close to the user’s head ([0055]).  A person of ordinary skill would also recognize that a device on the table of Mattice would be oriented horizontally and would understand that some vertical movement would be expected without dropping the phone if it is held in the hand (e.g. movement of a phone from a user’s head to a pocket will likely be more than 10 inches, which is the exemplary distance for providing notification of freefall in Mattice), while virtually no vertical movement would be expected if the device is on a table.  Thus, the threshold for detecting a fall should obviously be changed depending on whether a user is holding the phone near their head or the phone is resting on a table to avoid false alarms while still reliably detecting falls from a table.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include determining that the mobile device system is in one of a horizontal orientation or a vertical orientation; and adjusting the minimum distance traveled motion threshold based on the one of the horizontal orientation or the vertical orientation.  One would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US PGPub 20120269387) teaches determining acceleration based on change in velocity over time between two or more images, where velocity is determined based on distance moved over time between two or more images.
Cottam et al. (US PGPub 20170007902) teaches that an elapsed time between images of a golf ball may be used along with position of the ball to determine acceleration of the ball.
Oshima (US PGPub 20180295270) teaches calculating an acceleration vector using a difference between velocity vectors, which in turn are obtained using motion vectors indicating movement distance of an imaging unit and time.
Zhang et al. (US Pat 10948299) teaches determining an acceleration of a non-fixed reference frame based on a distance an object moves in capture images and amount of time between when the images were captured.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862